HOWE, Justice,
dissenting:
I dissent. I will not attempt to respond to all of the extended analysis of the majority. Stripped to its essentials, the issue in this case is whether an administrative agency, after it has entered a final order and the time for rehearing has expired and a petition for judicial review has been filed and subsequently voluntarily dismissed, may then reopen its proceedings and enter a new and different order. It is clear to me that the agency may not do so. I would affirm the district court, which dismissed this action under section 63-46b-19(3), which provides:
In a proceeding for civil enforcement of an agency’s order ... a defendant may defend on the ground that:
(a) the order sought to be enforced was issued by an agency without jurisdiction to issue the order[.]
I agree with the district court that
[t]he dismissal of the appeal of the October 6, 1993 order ended the CSRB’s authority to make further orders and findings.
The October 6, 1993, order (the 1993 order) was captioned by CSRB as a “Decision, Order, and Final Agency Action” (emphasis added). A petition for judicial review of that order was filed by Corrections in the court of appeals pursuant to section 63-46b-14(l), which provides, “A party aggrieved may obtain judicial review of final agency action ...” (emphasis added). That petition was subsequently dismissed upon stipulation of the parties.
As was his statutory right, Parker sought civil enforcement of the 1993 order by CSRB, but instead of promptly filing an enforcement action in the district court, CSRB reopened the 1993 decree and proceeded to substantially amend it, including ordering Corrections to pay Parker the difference in salary and benefits between grade 23 and grade 17 instead of the difference between grades 23 and 21 as ordered in the 1993 decree. CSRB apparently made this amendment because it learned that in August 1992, Parker had voluntarily applied for, competed for, and accepted employment as a truck driver at grade 17. None of the parties had notified CSRB of this event prior to its making the 1993 order. However, the only grievance that Parker had filed with CSRB was in April 1992 that he had been demoted from grade 23 to grade 21. He filed no additional grievance when he voluntarily accepted grade 17 employment. Finally, in October 1994, one year after CSRB had made the 1993 final order, it made its 1994 order and *948sought its enforcement in the district court in this action.
The majority opinion correctly observes ■ that there is no express statutory authority for CSRB to amend a previously entered order that has become final and appealable. However, the majority holds that it had “inherent” authority to “reconsider Parker’s grievance and modify its order in the light of’ “subsequently discovered facts.” I disagree.
First, there had not been any “subsequently discovered facts.” When the 1993 decree was entered, Parker, more than one year earlier, had voluntarily applied for, competed for, and accepted employment at grade 17. For reasons which only he knows, he did not bring this fact to the attention of CSRB before it entered its 1993 order. Nor did Parker ever file a grievance regarding his grade 17 employment. The CSRB is limited by section 67-19a-407 to hearing appeals from the decisions of hearing officers on grievances filed by Career Service employees. Parker did not file a grievance, and a hearing officer has never made a decision regarding his grade 17 employment. Thus I can only conclude that Parker had no complaint with his grade 17 employment, because he voluntarily left his grade 21 employment to seek it and did not file a grievance.
Second, and more fundamental, I am persuaded that in view of our statutory scheme contained in the Utah Administrative Procedures Act, §§ 63-46b-0.5 to -22, the CSRB had no authority to open up the 1993 decree and grant Parker additional relief. The Act authorizes any party to file a written request for reconsideration within twenty days after final agency action. § 63-46b-13. If reconsideration is not granted, then the agency’s final order is subject to judicial review within thirty days. § 63-46b-14. There is no provision for reconsideration or rehearing by the agency thereafter. The same A.L.R. annotation that the majority cites and relies upon, 73 A.L.R.2d 939, Power of Administrative Agency to Reopen and Reconsider Final Decision as Affected by Lack of Specific Statutory Authority, states:
The fact that a statute creating an administrative agency provided for an appeal to the courts to review its determinations of a judicial nature has been held a factor tending to show that the statute was not intended to confer the power of rehearing and reconsideration upon the agency.
73 A.L.R.2d at 957.
The leading case cited by the annotation for this statement is Magma Copper Co. v. Arizona State Tax Commission, 67 Ariz. 77, 191 P.2d 169, 175 (1948). There, the court held that the fact that a statute provided for an appeal from the decision of the commission was conclusive evidence that its decision should be final, that an appeal should constitute the exclusive remedy of the taxpayer, and that the commission could not rescind its order and enter a new order upon reconsideration. Similarly, in Olive Proration Program, Etc. v. Agricultural Prorate Commission, 17 Cal.2d 204, 109 P.2d 918, 921 (1941), the court observed that the governing statute contained no provision giving the commission the authority to change its determination, and the fact that any order made by it may be reviewed in a judicial proceeding to be commenced within thirty days after its effective date was evidence of legislative intent to the contrary. See also Armijo v. Save ‘N Gain, 108 N.M. 281, 771 P.2d 989, 994 (Ct.App.1989) (“[I]n the absence of an express grant of authority, the power of any administrative agency to reconsider its final decision exists only where the statutory provisions creating the agency indicate a legislative intent to permit the agency to carry into effect such power.”).
In attempting to demonstrate how CSRB regained jurisdiction after the voluntary dismissal of the review taken from the 1993 decree by Corrections, the majority cites and relies on cases from other jurisdictions which supposedly hold that when an appeal is dismissed, the lower court that entered the judgment regains jurisdiction of the case. Without taking the time or the space to analyze those cases here, suffice it to state that in Utah, after a district court has entered its final judgment and an appeal has been taken that is later voluntarily dismissed by the appellant, the district court does not have the authority to reopen its judgment, take additional evidence, and then *949alter or amend its judgment. There are a few narrow exceptions, such as a timely motion under rule 60(b), Utah Rules of Civil Procedure, and in divorce matters where jurisdiction is continuous as provided for in Utah Code Ann. § 30-3-5. This same limitation on district courts would apply to administrative agencies. The majority relies on Clark v. Hansen, 631 P.2d 914 (Utah 1981), but there a rehearing was granted by the state engineer upon a timely motion before an appeal was taken.
The majority and concurring opinions attempt to make much of the fact that Corrections did not seek review of the 1994 order. Corrections was not required to do so. Section 63-46b-19(3)(a) provides, “In a proceeding for eivil enforcement of an agency’s order ... a defendant may defend on the ground that ... the order sought to be enforced was issued by an agency without jurisdiction to enter the order[.]” Thus in this enforcement action, Corrections correctly defended on the ground that the CSRB had no jurisdiction to amend the 1993 order by entering the 1994 order with its substantial changes. The trial court properly upheld that defense. The majority opinion recognizes in the last sentence of part II that lack of subject matter jurisdiction may be raised at any time.
In conclusion, there have been no real “subsequently discovered facts” here. Parker was working at grade 17 for more than one year before the 1993 decree was entered but did not inform the CSRB of that fact until after the decree had been entered. More fundamental, however, is the fact that the Utah Administrative Procedures Act requires agencies to make final orders and provides that reconsideration may be sought by any party for twenty days thereafter. Following that window for reconsideration, provision is made for a petition for review to be filed within thirty days. No further provision is made for agency action following an appeal except that the agency may enforce its order in the district court. But the agency’s authority to enforce its orders does not include the authority to reconsider the order and enter a new one with material changes. It is fundamental that administrative agencies are created by statute and their authority is limited to that conferred upon them. As pointed out in Heap v. Los Angeles, 6 Cal.2d 405, 57 P.2d 1323, 1324 (1936), if a commission can reopen a final order and make a new order, how many times can the commission do so, and within what time limits? Litigation must come to an end, and we should adhere to the orderly procedures set out in the Administrative Procedures Act, not circumvent them. Today’s decision, with its “continuing jurisdiction” theme, introduces uncertainty and chaos into practicing before administrative agencies in this state.
RUSSON, J., concurs in the dissenting opinion of HOWE, J.